Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, end with “so :”, seems incomplete. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al (US 6,124,645) in view of Aoki (PGPUB 20100100263).
With respect to claim 1, Jones teaches an improved method of rapidly preventing post stoppage wheel roll in electrically propelled vehicles (abstract), said method comprising the steps of: 
receiving notification from position sensors (340) that the rotor of the electric motor has began rotating in the opposite direction of the selected gear (column 5, lines 12-48);
 recording the initial position of the rotor (column 5, lines 12-48).
Jones does not teach applying an initial current of a pre-determined magnitude in the vector direction of the initial position of the rotor to the electric motor; 
determining the angle of rotation of the rotor rotation from when said initial current was applied to the motor until rotor ceases rotating or phase angle equals MTPA angle to determine modified current; 
engaging speed controller to produce torque equal to torque created by initial current of a pre-determined magnitude in the vector direction of the initial position of the rotor to the electric motor.
Aoki teaches applying an initial current of a pre-determined magnitude (paragraph 0059) in the vector direction of the initial position of the rotor to the electric motor; 
determining the angle of rotation (ϴmi ) of the rotor rotation from when said initial current was applied to the motor until rotor ceases rotating or phase angle equals MTPA angle to determine modified current; 
engaging speed controller (70) to produce torque equal to torque created by initial current of a pre-determined magnitude in the vector direction of the initial position of the rotor to the electric motor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to additions of Aoki to Jones, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claim 10, Jones teaches apparatus for rapidly preventing post stoppage wheel roll in electrically propelled vehicles, said apparatus comprising: 
a position sensor (340), integrated with an electrical motor (40) such that it can determine the position of the rotor; 
a ( traditional) speed control (14); and 
power source (20); a controllable power so;
Jones does not teach activation sensors on the electric vehicles brake and accelerator that can determine when the brake and accelerator is activated; 
	Aoki teaches activation sensors on (paragraph 0055; 84, 86) the electric vehicles brake and accelerator that can determine when the brake and accelerator is activated;
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have sensor of Aoki present on brake/accelerator, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846